Name: Council Regulation (EC) No 3232/94 of 20 December 1994 amending Regulation (EC) No 3610/94 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  Asia and Oceania;  Europe;  international trade
 Date Published: nan

 No L 338/12 Official Journal of the European Communities 28. 12. 94 COUNCIL REGULATION (EC) No 3232/94 of 20 December 1994 amending Regulation (EC) No 3610/94 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act of Accession of Denmark, Ireland and the United Kingdom, and in particular Article 5 (2) of Protocol 18 thereto, Whereas the exceptional arrangements should continue in order to enable uninterrupted imports from New Zealand, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 3610/93 is hereby amended as follows : 1 . paragraph 1 shall be replaced by the following : ' 1 . These arrangements shall apply during the period 1 January 1994 to 30 June 1995. The quantities which may be imported shall be as follows :  51 830 tonnes in 1994,  25 915 tonnes for the period 1 January to 30 June 1995.'; 2. paragraph 3 shall be deleted. Article 2 This Regulation shall enter into force of the third day following its publication in the Official Journal of the European Communities. Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3610/93 (') authorized the United Kingdom to import certain quantities of New Zealand butter on special terms during the 1994 calendar year ; Whereas the agreement on agriculture concluded in the Uruguay Round of the Gatt provides for continued access for New Zealand butter to the Community market ; whereas, since certain changes to the arrangements under the said Agreement for this product will not enter into force until the beginning of the 1995/96 marketing year on 1 July 1995 ; whereas it is opportune to extend the existing arrangements for the access of New Zealand butter on special terms for the period 1 January to 30 June 1995 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT (') OJ No L 328 , 29 . 12. 1993, p. 5 .